--------------------------------------------------------------------------------

Exhibit 10.13

 
SHELL REFERRAL AGREEMENT


This Shell Referrer Agreement ("Agreement"), dated August 15, 2009, is made by
and between:



 
Kang Xiulan
7 Zu, Songlin Cun, Wu Gong Zhen
Wu Gong Xian, Shaanxi Province
("Referrer")


 
and




 
China Children Pharmaceutical Inc., a Hong Kong Corporation
Rooms 2201-03 22/F World Wide House,
19 Des Voeux Road Central, HK
(“Principal”)

 
 
WHEREAS, Principal is interested in acquiring control of or merging with said
public shell.


NOW, THEREFORE, in consideration for those services Referrer provides to
Principal, the parties agree as follows:
 
1.    INDEPENDENT CONTRACTOR:
Nothing in this agreement shall be construed to create the relationship of
employer and employee, joint venture, or partnership, between parties hereto.
Referrer shall be deemed at all times to be an Independent Contractor.
 
2.    UNIQUE SERVICES PROVIDED:
The scope of this agreement is limited and unique to the Referrer to perform for
the Principal such services.
 
a)     To provide the Principal certain information regarding an
over-the-counter bulletin board (“OTCBB”) public shell so that Principal may
complete necessary ‘due diligence’ for a potential acquisition of or merger with
such shell. Specifically and at minimum, the Referrer shall provide the
publicly-traded ticker symbol and contact information for the current majority
shareholder, and officer(s) and director(s).
 
3.    COMPENSATION:
Principal agrees to pay Referrer, as his fee and as consideration for services
provided, 250,000 warrants with registration rights with a $3.00 exercise price
with piggy-back warrants attached with a $5.00 exercise price (TWO HUNDRED FIFTY
THOUSAND WARRANTS WITH REGISTRATION RIGHTS) total warrants issuable at the
closing of the acquisition or merger.


Principal also agrees to deposit the total cash payment due under this agreement
with their attorney in trust on or before the Principal and the OTCBB shell
company enter into a definitive merger, acquisition or similar agreement with
the funds to be released to the Referrer in full at the closing date specified
in the merger or acquisition agreement.

 
1 | Page

--------------------------------------------------------------------------------

 

TERM:
Referrer shall begin services for the Principal on August 15, 2009. Services
will continue in perpetuity unless terminated as a result of the Principal, his
agents, his clients, or his nominees merging with the referred OCTBB company to
the Principal by the Referrer and completing the payment of compensation as
agreed.
 
4.    ASSIGNMENT:
Both parties shall not be entitled to assign or transfer this agreement without
prior consent from the other party in writing.


5.    LIMITATIONS:
Principal will only be responsible to compensate Referrer in the event that the
Principal, his agents, his clients, or his nominees, executes an agreement to
merge with a specific OTCBB company referred to the Principal by the Referrer.
Referrer holds no obligations to the Principal other than to have provided the
unique services one (1) time.


7.     GOVERNING LAW:
This Agreement shall be governed by the interpreted in accordance with the laws
of the State of Washington without reference to its conflicts of laws rules or
principles. Each of the parties consents to the exclusive jurisdiction of the
superior courts of the Laws of Hong Kong in connection with any dispute arising
under this Agreement and hereby waives, to the maximum extent permitted by law,
any objection, including any objection based on forum non convenes, to the
bringing of any such proceeding in such jurisdictions.
 
8.     INDIVIDUAL AGREEMENT:
This Agreement is separate and unique from any past, present, or future
agreements entered between the Referrer and Principal. Both parties agree that
their signatures below represent their true identity as provided in
government-issued identification documents.
 
9. NON-DISCLOSURE and CONFIDENTIALITY:
BASIS FOR CONFIDENTIAL TREATMENT: It is recognized that such information passed
in-between parties has substantial competitive value so long as it is withheld
from public dissemination, and this value will be impaired or destroyed on
publication or disclosure to others. Accordingly, all information exchanged
under this Agreement shall be considered to be proprietary information. During
the term of this Agreement, each receiving party will make all reasonable
efforts to protect the information disclosed, or exchanged, relative to the
subject matter specified below. In no event shall either party, without the
prior written approval of the other party, (a) make such information or
documents available to any third party, or (b) disclose or identify the source
of any of the information disclosed in confidence.
 


 
2 | Page

--------------------------------------------------------------------------------

 

Signatures:
REFERRER:
 
Kang Xiulan
 
 
Signature:                                                   
Name:  Kang Xiulan
 
Address:
 
Date:   August 15, 2009                            
 
 
 
PRINCIPAL:
 
China Children Pharmaceutical, Inc.
 
 
Signature:                                                   
Name:  Jun Xia
 
Address:
 
Date:   August 15, 2009                            
 
 
 
 





 
3 | Page

--------------------------------------------------------------------------------

 
